Citation Nr: 1530166	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation for degenerative disc disease and spondylotic changes with paracentral C6-7 disc protrusion (neck disability) in excess of 10 percent prior to February 7, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and T. S.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served in the U.S Army Reserve from October 1989 to March 1990; and was a member of the Army National Guard for periods between 1984 and 2010; he has verified periods of active duty for training from January 1985 to May 1985 and from January 1999 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims.

In January 2015, the Veteran and T. S. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

A claim of a TDIU is inferred in increased rating claims where the Veteran claims his disabilities affect his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the course of the appeal, the Veteran has alleged that his service-connected neck and neuropathy disabilities render him unable to work. Accordingly, the issue of entitlement to a TDIU has been raised.  Additionally, the Board notes that the Veteran submitted a formal claim for a TDIU in July 2014.

The Board also notes that in an August 2013 rating decision, the RO denied service connection for gout (now claimed as a bilateral foot disorder); gynecomastia to include as secondary to medication taken for service-connected cervical spine disability; and diabetes.  A notice of disagreement was received in September 2013.  The Veteran was then afforded a telephonic Decision Review Officer (DRO) informal conference in June 2014.  By correspondence received in July2014 the Veteran withdrew his pending claim for service connection for diabetes.  It appears from the record that the remaining two issues are still under development at the Agency of Original Jurisdiction (AOJ) level as a statement of the case has not been issued.  As such, the Board does not have jurisdiction over them, and they are referred to the AOJ for continued appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's increased rating claims must be remanded for further evidentiary development.

During a January 2015 Board hearing, the Veteran asserted that his neck and neuropathy symptoms have worsened.  Specifically, the Veteran reported that his neuropathy has worsened to include problems with weakness and grip in the left hand.  The Veteran also reported increased pain and stiffness in his neck.  Accordingly, the Veteran must be provided with new VA examinations to determine the current nature and severity of his service-connected neck and left upper extremity disabilities.  Additionally, the VA examiner(s) should ascertain the occupational impairment due to service-connected disabilities.

Additionally, in an January 2015 brief, the Veteran's representative argued that the Veteran's left upper extremity rating is inaccurately based on the February 2009 VA examination which found the nerve most affected by peripheral neuropathy is the left musculocutaneous nerve.  However, during the February 2011 VA examination, the examiner found the nerve most likely affected is the left median nerve.  A rating under the diagnostic code for median nerve could warrant a higher disability rating.  The Board finds that a VA nerves examination with appropriate testing to determine what nerve is primarily affected by the Veteran's service-connected peripheral neuropathy of the left upper extremity is necessary.  

Finally at the Veteran's January 2015 Board hearing, the Veteran's representative raised issues of entitlement to service connection for depression and right upper extremity neuropathy to include as secondary to the Veteran's service-connected cervical spine disability.  As the issue of the Veteran's entitlement to a TDIU is on appeal, such issues, should they be resolved in the Veteran's favor, would impact a decision on the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  As such the RO should ensure that appropriate adjudicatory action is taken on these issues. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain and that are not already of record.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  Adjudicate the issues of entitlement to service connection for depression and right upper extremity neuropathy to include as secondary to the Veteran's service-connected cervical spine disability.  The Veteran should be notified of his appellate rights.  These issues should only be returned to the Board if the Veteran files a timely notice of disagreement and after the issuance of a statement of the case, a timely substantive appeal.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA spine examination to determine the current severity of his service-connected neck disability and the degree of occupational impairment due to this service-connected disability.  The claims folders should be made available to the examiner.  All indicated testing must be conducted.  In addition to reporting all pertinent findings, both orthopedic and neurological, in accordance with the applicable rating criteria, the examiner is requested to provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected cervical spine disability, either alone, or in combination with his other service-connected disabilities, emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Thereafter, the Veteran should be scheduled for an appropriate VA nerves examination to determine the current severity of his service-connected left upper extremity disability peripheral neuropathy and the degree of occupational impairment due to this service-connected disability.  The claims folders should be made available to the examiner.  All indicated testing must be conducted to determine the affected nerves.  In addition to reporting all pertinent findings in accordance with the applicable rating criteria, the examiner is asked to identify the specific nerve affected by the service-connected peripheral neuropathy of the left upper extremity and the degree of severity of impairment of that nerve.  The VA examiner is then requested to provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected left upper extremity peripheral neuropathy, either alone, or in combination with his other service-connected disabilities, emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The examination report must include a complete rationale for all opinions and conclusions reached.

5.  Following the completion of the foregoing, and undertaking any other development it deems necessary, the RO should review the record and adjudicate the Veteran's claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






